Citation Nr: 1523097	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-40 277	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for sleep problems.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for neck pain.

5.  Entitlement to service connection for bilateral hand psychosomatic sensory loss.

6.  Entitlement to service connection for bilateral foot psychosomatic sensory loss.

7.  Entitlement to service connection for somatization disorder, claimed as depression.

8.  Eligibility for treatment of somatization disorder, claimed as depression.
9.  Entitlement to an initial rating in excess of 10 percent for status post right knee anterior cruciate ligament repair.


REPRESENTATION

Veteran represented by:	Jan Dils, Esq.


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to March 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO) and an August 2010 rating decision by the Huntington, West Virginia RO.  The Veteran's claims file is currently in the jurisdiction of the Los Angeles, California RO. 


FINDING OF FACT

On April 6, 2015, VA received notice that the Veteran died in April 2015.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 



ORDER

The appeal is dismissed.




		
Nathaniel J. Doan
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


